EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ankur Garg, Reg. No. 62463 on June 1, 2021.

The application has been amended as follows: 


IN THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:  

1.	(Currently Amended) A method for handling remote memory requests for a running application on a local host, comprising:
receiving a request for a page from the running application, wherein the page is not stored at a local memory of the local host, the local host being a first computer system comprising the local memory and at least one first processor; 
obtaining the page for the running application from a remote host responsible for the page, the remote host being a second computer system comprising a memory and at least one second processor, wherein the local host is coupled to the remote host by a network; 
determining whether any cache line of the page becomes dirty due to activities of the running application by monitoring cache coherence events relating to each cache line of the page on a coherence interconnect established between two different processors; and 


2.	(Original) The method of claim 1, wherein determining whether any cache line becomes dirty includes adding an entry representing the dirty cache line into a dirty cache line buffer when a cache coherence event indicates that the cache line is dirty.

3.	(Previously Presented) The method of claim 2, wherein periodically copying the dirty cache lines to the remote host includes removing an entry representing a corresponding copied cache line from the dirty cache line buffer.

4.	(Previously Presented) The method of claim 2, 
further comprising determining whether a number of dirty cache lines in the page exceeds a threshold; and 
if the number of dirty cache lines in the page exceeds the threshold, marking the page as dirty, and removing entries relating to the dirty cache lines of the page from the dirty cache line buffer. 

5.	(Previously Presented) The method of claim 1, 
further comprising performing a flush operation at a request of the running application; 
wherein performing the flush operation includes copying all dirty cache lines to the remote host. 

6.	(Previously Presented) The method of claim 1, further comprising adding the page to the local memory after obtaining the page. 

7.	(Original) The method of claim 6, further comprising copying all dirty cache lines to the remote host when the local memory becomes full. 

8.	(Original) The method of claim 1, further comprising copying all dirty cache lines to the remote host when the running application closes a memory region containing the page. 



10.	(Currently Amended) A logic device of a local host running an application, the logic device comprising: 
a request handling circuitry configured to:
receive a request for a page from the running application, wherein the page is not stored at a local memory of the local host, the local host being a first computer system comprising the local memory and at least one first processor; and
obtain the page for the running application from a remote host responsible for the page, the remote host being a second computer system comprising a memory and at least one second processor, wherein the local host is coupled to the remote host by a network; 
a data cache line circuitry configured to determine whether any cache line of the page becomes dirty due to activities of the running application by monitoring cache coherence events relating to each cache line of the page on a coherence interconnect established between two different processors 
a dirty cache lines copy circuitry configured to periodically copy dirty cache lines of the page to the remote host.

11.	(Currently Amended) The device of claim 10, 
wherein determining whether any cache line of the page becomes dirty includes adding an entry representing the dirty cache line into a dirty cache line buffer when a cache coherence event indicates the cache line is dirty.

12.	(Currently Amended) A system for handling remote memory requests, the system including: 
a local processor running an application; 
a local memory; and
a programmable logic device containing a cache coherence module for monitoring cache coherence events of the local processor, 

	receive a request for a page from the running application, wherein the page is not stored at the local memory; 
	obtain the page for the running application from a remote host responsible for the page, the remote host being a second computer system comprising a memory and at least one second processor, wherein the system is coupled to the remote host by a network; 
	determine whether any cache line of the page becomes dirty due to activities of the running application by monitoring cache coherence events relating to each cache line of the page on a coherence interconnect established between two different processors on the system; and 
	periodically copy dirty cache lines of the page to the remote host. 

13.	(Previously Presented) The system of claim 12, 
further comprising a dirty cache line buffer; 
wherein the programmable logic device being configured to determine whether any cache line becomes dirty includes the programmable logic device being configured to add an entry representing the dirty cache line into a dirty cache line buffer when a cache coherence event indicates that the cache line is dirty.

14.	(Previously Presented) The system of claim 13, wherein the programmable logic device being configured to periodically copy the dirty cache lines to the remote host includes the programmable logic device being configured to remove entries representing the copied dirty cache lines from the dirty cache line buffer. 

15.	(Previously Presented) The system of claim 13, wherein the programmable logic device is further configured to: 
determine whether a number of dirty cache lines in the page exceeds a threshold; and 
if the number of dirty cache lines in the page exceeds the threshold, mark the page as dirty, and remove entries relating to the dirty cache lines of the page from the dirty cache line buffer. 

16.	(Previously Presented) The system of claim 12, 

wherein being configured to perform the flush operation includes being configured to copy all dirty cache lines to the remote host. 

17.	(Previously Presented) The system of claim 12, wherein the programmable logic device is further configured to copy all dirty cache lines to the remote host when the running application closes a memory region containing the page. 

18.	(Previously Presented) The system of claim 12, 
further comprising a remote direct memory access (RDMA) facility connected to the remote host; 
wherein the programmable logic device being configured to obtain the page for the running application from the remote host responsible for the page includes the programmable logic device being configured to obtain the page via an RDMA operation. 

19.	(Previously Presented) The system of claim 12, 
wherein the programmable logic device is further configured to add the page to the local memory after obtaining the page. 

20.	(Previously Presented) The system of claim 19, wherein the programmable logic device is further configured to copy all dirty cache lines to the remote host when the local memory becomes full. 

21.	(Canceled)

22.	(Currently Amended) The method of claim [[2]]1, wherein the two different processors comprise the at least one first processor and a third processor 

23	(Previously Presented) The method of claim 1, further comprising:

if the number of dirty cache lines in the page exceeds the threshold, marking the page as dirty.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 5, 2021